Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both a sorting device (paragraph 0028 line 3) and a separator unit (paragraph 0036 line 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  “each sensor sized” should read “each sensor is sized”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Valerio (US 7658291).
Regarding claim 1, Valerio (US 7658291) teaches a system comprising: a conveyor (Col. 1 lines 38-40) for carrying at least two categories of scrap particles positioned at random on a surface of the conveyor (Col. 1 lines 44-47), at least some of the particles comprising metal (Col. 1 lines 44-47), the conveyor traveling in a first direction (Col. 1 lines 40-43); a sensor array (Col. 1 lines 49-51) having a series of analog inductive proximity sensors arranged transversely across the conveyor (Col. 1 lines 49-51), wherein an active sensing end face of each sensor lies in a sensing plane (Col. 2 lines 7-8), wherein the sensing plane is generally parallel with the surface of the conveyor (Col. 2 lines 20-26); and a control system (Col. 2 lines 37-38) configured to sample and quantize analog signals from the series of sensors in the array (Col. 2 lines 38-40), and locate and classify a scrap particle on the conveyor passing over the array into one of at least two categories of material based on the quantized signals (Col. 2 lines 46-52).
Regarding claim 2, Valerio (US 7658291) teaches a system wherein the series of sensors in the sensor array are arranged into at least first and second rows of sensors (Col. 2 lines 27-29), wherein each row of sensors extends transversely across the conveyor (Col. 1 lines 49-50); and wherein sensors in a first row in the array are offset transversely from sensors in a second row in the array (Col. 1 lines 54-55).
Regarding claim 4, Valerio (US 7658291) teaches a system wherein each sensor in the array is offset transversely from the remaining sensors in the array (Col. 11 lines 54-64). 
Regarding claim 5, Valerio (US 7658291) teaches a system wherein an area of the active sensing end face of each sensor (Col. 12 lines 37-38) sized to be on the same order as a projected area of a scrap particle (Col. 4 lines 10-12).
Regarding claim 6, Valerio (US 7658291) teaches a system comprising a separating unit positioned downline of the sensor array (Col. 2 lines 52-54); wherein the control system is further configured to control the separating unit to sort the particle on the conveyor based on the location and classification of the particle (Col. 2 lines 46-52).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valerio (US 7658291).
Regarding claim 3, Valerio (US 7658291) teaches a system wherein each sensor in the array is spaced apart from adjacent sensors in the array by at least five times a diameter (Col. 5, Table 1) of the sensor (Col. 12 lines 39-40). Valerio states that a diameter of each sensor is about 18 mm and the center-to-center distance is 72 mm, which is just below 5 times the diameter. Valerio explains that cross talk between sensors may result in sensor location and sorting errors (Col. 11 lines 44-49) and therefore sensors may be sufficiently separated in order to avoid cross talk (Col. 12 lines 7-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio to include a sensor spacing in an array that is sufficient to separate the spacers as required to minimize or eliminate cross talk between sensors. As such one of ordinary skill in the art would create a spacing based upon needs as well as constraints such a sensors interfering with one another. 
Claims 7-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valerio (US 7658291) in view of Doak (US 6144004).
Regarding claim 7, Valerio (US 7658291) lacks teaching a system wherein the control system is further configured to form a matrix corresponding to a physical location on the conveyor, input the quantized analog signal from a sensor into a cell of the matrix, identify a grouping of cells in the matrix containing a particle by distinguishing the particle from a background indicative of the conveyor, calculate a classification input for the particle based on a value in at least one cell in the matrix 
Doak (US 6144004) teaches an optical sorting machine and method wherein the control system is further configured to form a matrix (Col. 3 lines 2-14) corresponding to a physical location on the conveyor, input the quantized analog signal from a sensor into a cell of the matrix (Col. 3 lines 2-4), identify a grouping of cells in the matrix containing a particle by distinguishing the particle from a background indicative of the conveyor (Col. 3 lines 7-9), calculate a classification input for the particle based on a value in at least one cell in the matrix associated with the grouping (Col. 3 lines 10-12), and classify the particle into one of at least two categories of material based on the classification input (Col. 3 lines 12-14). Doak explains that the matrix is used to compensate for edge refraction and impurity adhesion that may interfere with the sortation process (Col. 3 lines 43-54). The ability to detect and correct errors is beneficial for all types of sorting machines. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio to include a control system which is configured to form a matrix, wherein a quantized analog signal is input to a cell of the matrix, and the ability to identify a grouping of cells in the matrix as taught by Doak in order to effectively sort the materials by providing a means for detecting and correcting for impurities that may occur in one or more cells of the matrix.  
Regarding claim 8, Valerio (US 7658291) teaches a system wherein a quantized analog signal is indicative of one of a voltage amplitude (Col. 11 lines 27-29) and a voltage rate of change.
Valerio lacks teaching a system wherein each row of the matrix has a cell associated with each sensor in the array. 
Doak (US 6144004) teaches an optical sorting machine and method wherein each row of the matrix has a cell associated with each sensor in the array (Col. 5 lines 26-42). Doak states that the matrix has a cell associated with each sensor in the array in order to digitally map the sensing region in order to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio to include a matrix where each cell is associated with each sensor in an array of sensors as taught by Doak in order to accurately mark where particles are located and further adjust the separating unit to accurately separate the particles. 
Regarding claim 9, Valerio (US 7658291) teaches a system wherein the control system is further configured to sample and quantize each analog signal (Col. 2 lines 38-40).
Valerio lacks teaching a system wherein the quantized analog signal is assigned at least an eight-bit value. 
Doak (US 6144004) teaches an optical sorting machine and method wherein a quantized analog signal is assigned at least an eight-bit value (Col. 3 lines 2-4). Each digital signal as taught by Doak comprises multiple pieces of information in order to compare the signal to a baseline value (Col. 3 lines 1-9), and further it is well known that digital signals are comprised of bits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio to include a quantized analog signal which is assigned at least an eight-bit value as taught by Doak in order to sufficiently provide the control system with the data necessary to separate the materials. 
Regarding claim 10, Valerio (US 7658291) teaches a system wherein the control system is further configured to classify the particle by comparing the classification input (Col. 3 lines 1-3) for the particle to one or more thresholds (Col. 9 lines 31-38) that are selected based on the at least two categories of materials (Col. 10 lines 4-7).
Regarding claim 11, Valerio (US 7658291) teaches a system wherein the control system is configured to use a first voltage threshold for sorting between a first and second categories of materials 
Regarding claim 12, Valerio (US 7658291) teaches a system wherein the control system is further configured to use a secondary classification input (Col. 2 lines 27-33) as determined from the sensor array in conjunction with the classification input (Col. 3 lines 1-3) to determine a data vector associated with the particle, and classify the particle as a function of the data vector (Col. 8 lines 45-52). 
Regarding claim 13, Valerio (US 7658291) teaches a method comprising sensing scrap particles on a surface of a moving conveyor (Col. 1 lines 38-42) using a sensing array (Col. 1 lines 49-51) with a series of analog proximity sensors arranged such that active end faces of each of the sensors lie in a common sensing plane (Col. 2 lines 7-11), the common sensing plane being generally parallel with the surface of the conveyor (Col. 2 lines 7-8); sampling and quantizing an analog signal (Col. 2 lines 38-40) from each of the sensors in the array using a control system (Col. 2 lines 37-38) to provide a corresponding quantized value (Col. 2 lines 41-48); and classifying the particle using the control system into one of at least two categories of material (Col. 2 lines 59-63) using a classification input (Col. 2 lines 49-52).
Valerio lacks teaching a method comprising creating a matrix corresponding to a timed, physical location of the conveyor using the control system and inputting quantized values into cells in the matrix; identifying a grouping of cells in the matrix as a particle using the control system by distinguishing the particle from a background indicative of the conveyor. Additionally Valerio lacks teaching a classification input calculated from the values in the grouping of cells in the matrix associated with a particle. 
Doak (US 6144004) teaches an optical sorting machine and method comprising creating a matrix corresponding to a timed, physical location of the conveyor using the control system (Col. 3 lines 2-14) and inputting quantized values into cells in the matrix (Col. 2 lines 2-4); identifying a grouping of cells in the matrix as a particle using the control system by distinguishing the particle from a background 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio to include a method comprising creating a matrix and identifying a grouping of cells in the matrix to classify a particle as taught by Doak in order to effectively sort the materials while providing a means for detecting and correcting impurities that may impede the process.   
Regarding claim 14, Valerio (US 7658291) teaches a method comprising controlling a separating unit to sort the particle into one of the at least two categories of materials based on the classification (Col. 2 lines 36-39, 46-52).
Regarding claim 15, Valerio (US 7658291) teaches a method wherein the quantized value is representative of one of a voltage amplitude (Col. 11 lines 27-29) and a voltage rate of change.
Regarding claim 16, Valerio (US 7658291) lacks teaching a method wherein the quantized value is input into a corresponding cell in the matrix by the control system if the quantized value falls within a predefined range of values.
Doak (US 6144004) teaches an optical sorting machine and method wherein the quantized value is input into a corresponding cell in the matrix by the control system (Col. 3 lines 2-4) if the quantized value falls within a predefined range of values (Col. 7 lines 52-65). Doak explains that a range of values is set in order to reduce false readings or spurious measurements that may occur from impurities or discontinuities (Col. 7 lines 52-57). 

Regarding claim 17, Valerio (US 7658291) teaches a method wherein the particle is classified using the control system by comparing the classification input (Col. 3 lines 1-3) to one or more thresholds that are selected based on the at least two categories of materials to be sorted (Col. 9 lines 31-38).
Regarding claim 18, Valerio (US 7658291) teaches a method wherein the particle is classified using the control system by comparing the classification input (Col. 3 lines 1-3) to a first threshold for sorting between first and second categories of materials, and to a second threshold for sorting between second and third categories of materials (Col. 9 lines 17-30).
Regarding claim 19, Valerio (US 7658291) teaches a method comprising determining a secondary classification input for the particle from the grouping of cells (Col. 2 lines 27-33); wherein the particle is classified using the control system into one of the at least two categories as a function of a data vector for the grouping (Col. 8 likes 45-52), the data vector comprising the classification input and the secondary classification input (Col. 10 lines 4-7).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valerio (US 7658291) in view of Doak (US 6144004) and further in view of Thess et al. (US 6757584).
Regarding claim 20, Valerio (US 7658291) lacks teaching a method wherein the control system classifies the particle by inputting the data vector into a machine learning algorithm.
Thess et al. (US 6757584) teaches a method for generating a classifier for automatically sorting objects, comprising a method wherein a control system classifies a particle (Col. 9 lines 43-50) by inputting the data vector into a machine learning algorithm (Col. 8 line 65-Col. 9 line 3). Thess et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio to include a method step including inputting the data vector into a machine learning algorithm in order to quickly be able to classify particles regardless of the amount of data collected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOLLY K DEVINE/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655